Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 1 of 9
Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 2 of 9
Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 3 of 9
Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 4 of 9
Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 5 of 9
Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 6 of 9
Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 7 of 9
Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 8 of 9
Case 15-66160-jrs   Doc 48   Filed 09/02/20 Entered 09/02/20 11:56:53   Desc Main
                             Document      Page 9 of 9
